     Case 2:19-bk-14989-WB           Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                      Main Document    Page 1 of 40


 1   Ashley M. McDow (245114)
     FOLEY & LARDNER LLP
 2   555 S. Flower St., 33rd Floor
     Los Angeles, CA 90071
 3   Telephone: 213.972.4500
     Facsimile: 213.486.0065
 4   Email: amcdow@foley.com
 5

 6   [Proposed] Attorneys for Debtors and Debtors in
     Possession, SCOOBEEZ, SCOOBEEZ GLOBAL,
 7   INC., AND SCOOBUR, LLC
 8                               UNITED STATES BANKRUPTCY COURT
 9                                     CENTRAL DISTRICT OF CALIFORNIA
10                                          LOS ANGELES DIVISION
11   IN RE:                                            Case No. 2:19-bk-14989-WB
                                                       Jointly Administered:
12   SCOOBEEZ, ET AL.                                  2:19-bk-14991-WB; 2:19-bk-14997-WB
13              DEBTORS AND DEBTORS IN POSSESSION.     CHAPTER 11
14   AFFECTS:                                          APPLICATION FOR AN ORDER AUTHORIZING AND
     ■ ALL DEBTORS                                     APPROVING (I) APPOINTING BRIAN WEISS AS
15   □ SCOOBEEZ, ONLY                                  CHIEF RESTRUCTURING OFFICER OF THE
     □ SCOOBEEZ GLOBAL, INC., ONLY                     DEBTORS NUNC PRO TUNC TO MAY 16, 2019;
16   □ SCOOBUR LLC, ONLY                               DECLARATION OF BRIAN WEISS IN SUPPORT
                                                       THEREOF
17
                                                       [NO HEARING REQUIRED]
18
                                                       JUDGE: HON. JULIA BRAND
19

20

21

22

23

24

25

26

27

28

     4847-0689-9095.4
     Case 2:19-bk-14989-WB                       Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                             Desc
                                                  Main Document    Page 2 of 40


 1                                                            TABLE OF CONTENTS
 2   I.        JURISDICTION AND VENUE ................................................................................................... 1
 3   II.       RELIEF REQUESTED ................................................................................................................ 1
 4   III.      STATEMENT OF FACTS ........................................................................................................... 1
 5   A.        The Bankruptcy Case ................................................................................................................... 1
 6   B.        Debtors’ Formation and Business Overview .............................................................................. 2
 7   IV.       RELIEF REQUESTED ................................................................................................................ 3
 8   V.        QUALIFICATIONS OF WEISS AND FORCE 10 ................................................................... 3
 9   VI.       SCOPE OF SERVICES................................................................................................................ 3
10   VII.      TERMS OF RETENTION ........................................................................................................... 4
11   VIII. BASIS FOR RELIEF.................................................................................................................... 5
12   IX.       DISINTERESTEDNESS .............................................................................................................. 6
13   X.        NOTICE ......................................................................................................................................... 7
14   XI.       NO PRIOR MOTION................................................................................................................... 7
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                  i
     4847-0689-9095.4
     Case 2:19-bk-14989-WB                     Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                       Desc
                                                Main Document    Page 3 of 40


 1                                                      TABLE OF AUTHORITIES
 2                                                                                                                                           Page(s)
 3   Cases
 4
     Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.),
 5     722 F.2d 1063 (2d Cir. 1983).................................................................................................................6

 6   In re Adva-Lite, Inc.,
         Case No. 07-10264 (KJC) (Bankr. D. Del. Mar. 16, 2007) ...................................................................6
 7
     In re Del. & Hudson R.R. Co.,
 8       124 B.R. 169 (D. Del. 1991) ..................................................................................................................6
 9
     In re Fairfield Residential LLC,
10       Case No. 09-14378 (Bankr. D. Del Jan. 13, 2010) ................................................................................6

11   In re Fatburger Restaurants of California, Inc., et al.,
         Case No. 09-13965 (Bankr. C.D. Cal. Feb. 16, 2011) ...........................................................................6
12
     In re Global Home Products, LLC,
13       Case No. 06-10340 (KG) (Bankr. D. Del. May 4, 2006) .......................................................................6
14   In re The Holliston Mill, Inc.,
15       Case No. 07-10687 (MFW) (Bankr. D. Del. June 6, 2007) ...................................................................6

16   In re S.B. Restaurant Co., et al.,
         Case No. 14-13778 (ES) (Bankr. C.D. Cal. Aug. 25, 2014) ..................................................................6
17
     In re Schipper,
18       933 F.2d 513 (7th Cir. 1990) .................................................................................................................6
19   In re Sea Containers Ltd.,
         Case No. 06-11156 (KJC) (Bankr. D. Del. May 8, 2007) .....................................................................6
20

21   In re Tokheim Corp.,
         Case No. 02-13437 (RJN) (Bankr. D. Del. Feb. 25, 2003) ....................................................................6
22
     In re Westcliff Medical Laboratories, Inc.,
23       Case No. 10-16743 (Bankr. C.D. Cal. June 25, 2010) ...........................................................................6
24   In re World Health Alternatives, Inc.,
         Case No. 06-10166 (PJW) (Bankr. D. Del. Mar. 15, 2006)...................................................................6
25

26   Myers v. Martin (In re Martin),
       91 F.3d 389 (3d Cir. 1996).....................................................................................................................6
27
     Stephens Indus., Inc. v. McClung,
28       789 F.2d 386 (6th Cir. 1986) .................................................................................................................6

                                                                             ii
     4847-0689-9095.4
     Case 2:19-bk-14989-WB                        Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                             Desc
                                                   Main Document    Page 4 of 40


 1   Statutes
 2   11 U.S.C. § 105(a) .......................................................................................................................................5
 3   11 U.S.C. § 363 ........................................................................................................................................6, 7
 4
     11 U.S.C. § 363(b) .......................................................................................................................................6
 5
     11 U.S.C. § 363(b)(1) ..................................................................................................................................5
 6
     28 U.S.C. § 157 ............................................................................................................................................1
 7
     28 U.S.C. § 157(b) .......................................................................................................................................1
 8
     28 U.S.C. § 1334 ..........................................................................................................................................1
 9
     28 U.S.C. § 1408 ..........................................................................................................................................1
10

11   28 U.S.C. § 1409 ..........................................................................................................................................1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                 iii
     4847-0689-9095.4
     Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                  Desc
                                     Main Document    Page 5 of 40


 1           TO THE HONORABLE JULIA BRAND, UNITED STATES BANKRUPTCY JUDGE,
 2   AND OTHER PARTIES IN INTEREST:
 3           Scoobeez, Scoobeez Global, Inc., and Scoobur LLC (collectively the “Debtors”), by and through
 4   their proposed counsel Foley & Lardner LLP, hereby files this Application for an Order Authorizing and
 5   Approving the appointment of Brian Weiss, partner with Force Ten Partners LLC (“Weiss”) as Chief
 6   Restructuring Officer of the Debtor Nunc Pro Tunc to May 16, 2019.
 7           The Debtors and their pre-petition secured creditor, Hillair Capital Management, LLC (“Hillair”)
 8   are in the process of entering into a stipulation (the “Stipulation”) providing for the use of cash collateral
 9   by the Debtors and the appointment of Weiss as Chief Restructuring Officer (“CRO”) over the Debtors.
10   I.      JURISDICTION AND VENUE
11           This Court has jurisdiction to hear the Application under 28 U.S.C. §§ 157 and 1334. This is a
12   core proceeding pursuant to 28 U.S.C. § 157(b) Venue is proper in this Court pursuant to 28 U.S.C.
13   §§ 1408 and 1409. Sections 105(a) and 363(b) of title 11 of the United States Code (the “Bankruptcy
14   Code”) authorize the relief requested in this Application.
15   II.     RELIEF REQUESTED
16           By this application, the Debtor respectfully requests the entry of an order, pursuant to sections
17   105(a) and 363(b) of the Bankruptcy Code authorizing and approving the retention of Weiss as CRO as
18   of May 16, 2019 upon the terms and conditions described below. Further support for this Application is
19   contained in the Declaration of Brian Weiss (the “Weiss Declaration”) filed concurrently herewith. A
20   proposed order granting this Application is attached hereto as Exhibit A.
21   III.    STATEMENT OF FACTS
22           A.         The Bankruptcy Case
23           On April 30, 2019, (the “Petition Date”), the Debtors each filed a petition for relief (a “Petition”)
24   under Chapter 11 of Title 11 of the Bankruptcy Code (the “Chapter 11 Cases”), in the United States
25   Bankruptcy Court for the Central District of California, Southern Division (the “Court”). The Debtors
26   intend to continue in possession of their property and to operate their businesses as debtors-in-
27   possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code. No request for appointment
28   of a Chapter 11 trustee or examiner has been made and, as of the date of this filing, no official

                                                           1
     4847-0689-9095.4
     Case 2:19-bk-14989-WB           Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35              Desc
                                      Main Document    Page 6 of 40


 1   committee has been appointed.
 2           On May 13, 2019, the Court granted the joint administration motion filed by the Debtors and the
 3   Chapter 11 Cases are being jointly administered under Case No. 19-14989.
 4           B.         Debtors’ Formation and Business Overview
 5           The Debtors are a logistics and delivery company headquartered at 3463 Foothill Boulevard,
 6   Glendale, California 91214. Amazon is one of their largest customers.
 7           Over the past two years, an increasing number of lawsuits have been filed against one or more of
 8   the Debtors, including various labor disputes. Most recently, on or about April 22, 2019, Hillair filed a
 9   three-count complaint against the Debtors, alleging breach of contract, breach of guaranty and replevin
10   and delivery, which is currently pending as case number 19GDCV00492 in the Superior Court of the
11   State of California, County of Los Angeles, North Central District (the “Los Angeles Case”). On or
12   about April 24, 2019, Hillair filed an Ex Parte Application to Appoint Receiver, Issue Temporary
13   Restraining Order and Set Order to Show Cause Why Receiver Should Not Be Confirmed and Why
14   Preliminary Injunction Should Not Be Issued (the “Ex Parte Application”) in the Los Angeles Case.
15   The hearing on the Ex Parte Application was set for May 1, 2019 at 1:30 p.m., however, the Debtors
16   filed these cases prior to that hearing. In addition, within the past 90-120 days, a number of purported
17   creditors have filed UCC-1 financing statements asserting purported liens against substantially all, if not
18   all, of the Debtors’ personal property, including but not limited to accounts receivable.
19           Based on the aforementioned events and circumstances, amongst others, the Debtors began to
20   explore and evaluate potential reorganization strategies aimed towards preserving and strengthening the
21   Debtors’ operations.       After significant deliberation by the Debtors in this regard, the Debtors
22   determined, in conjunction with insolvency counsel, that pursing reorganization under chapter 11 of the
23   Bankruptcy Code provided the best option for the Debtors, their customers, and their creditors. The
24   decision to file these Chapter 11 Cases was expedited by the circumstances of the Los Angeles Case,
25   and because of the emergency nature of the filings, the Debtors were unable to complete the normal pre-
26   bankruptcy filing tasks, which they are now in the process of finishing.
27           By and through the Chapter 11 Cases, the Debtors intend to restructure their obligations and
28   reorganize their operations in order to maximize revenues and, thus, their ability to pay creditors of the

                                                          2
     4847-0689-9095.4
     Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                 Desc
                                     Main Document    Page 7 of 40


 1   bankruptcy estates through a plan of reorganization.
 2   IV.     RELIEF REQUESTED
 3           Pursuant to the Stipulation, the Debtors request that this Court enter an order appointing Weiss as
 4   CRO.
 5   V.      QUALIFICATIONS OF WEISS AND FORCE 10
 6           Weiss is the co-founder of and a partner at Force 10, a financial advisory services firm
 7   specializing in corporate restructuring, challenged business, litigation, and other special situations.
 8   Weiss and Force 10 have substantial experience with providing financial advisory services for entities in
 9   chapter 11 including analyzing business operations, financial modeling, operational analyses, capital
10   raising, asset sales, serving in the capacity of financial advisor, and developing reorganization strategies.
11           Weiss and the other professionals who comprise Force 10 have a thorough understanding of the
12   restructuring process and have substantial experience advising constituents in chapter 11, including
13   debtors, shareholders, lenders, and creditor committees.
14   VI.     SCOPE OF SERVICES
15           Pursuant to this Application, and the Stipulation, the Debtors propose to appoint Weiss as Chief
16   Restructuring Officer on the terms and conditions set forth in this Application and the Stipulation.
17   Working with the Debtors’ senior management team and the board of directors, as well as the Debtors’
18   other professionals, Weiss will assist Debtors in evaluating and implementing strategic and tactical
19   options throughout the Chapter 11 process.
20           Subject to the Stipulation, Weiss will provide the following services for the Debtors
21   (collectively, the “CRO Services”):
22                       i. Review and analyze the Debtors and their financial results, financial projections,
23                          operational data and compliance with the Budget;
24                      ii. Gain an understanding of the existing contractual arrangements and obligations
25                          with customers, advisors/consultants and suppliers;
26                      iii. Assist the Debtor in managing key constituents, including communications and
27                          meetings with, and requests for information made by, creditor constituents,
28                          including secured lenders, vendors, customers and employees;

                                                           3
     4847-0689-9095.4
     Case 2:19-bk-14989-WB            Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35             Desc
                                       Main Document    Page 8 of 40


 1                       iv. Oversee key customer relationships;
 2                        v. Provide expert testimony, if required and permitted;
 3                       vi. Manage cash forecasting and liquidity management procedures. In particular,
 4                            assume responsibility and oversight of day-to-day cash management and
 5                            initiatives to protect, preserve, and enhance liquidity;
 6                      vii. Review and evaluate the go-forward business;
 7                      viii. Conduct a review and analysis of the existing workforce and direct recruitment of
 8                            new employees, where and if appropriate; and
 9                       ix. Execute on identified cost saving initiatives.
10           These services are necessary to enable the Debtors to operate their businesses efficiently in
11   chapter 11 and pursue a restructuring plan, all the while maximizing the value of their estates and
12   successfully administering these Chapter 11 Cases. The Debtors intend and believe that Weiss’s services
13   will complement, and not duplicate, the services rendered by any other professional retained in this
14   chapter 11 case. Weiss understands that the Debtors have retained and may retain additional
15   professionals during the term of Weiss’s engagement, and Weiss has agreed that he will work
16   cooperatively with such professionals to integrate any respective work conducted by the professionals
17   on behalf of the Debtors, and to avoid the unnecessary duplication of services, including with the
18   Debtors’ proposed Financial Advisors, Conway MacKenzie, Inc. (“Conway”). The services listed above
19   are vital to the success of these Chapter 11 Cases, and the Debtors require knowledgeable management
20   to render such services. Accordingly, the Debtor believes that Weiss is well qualified to perform these
21   services in this case.
22   VII.    TERMS OF RETENTION
23           The Debtor seeks to employ and retain Weiss under section 363 of the Bankruptcy Code, rather
24   than under section 327 of the Bankruptcy Code. Weiss’s retention, as provided for in greater detail in
25   the proposed order, is consistent with the protocols for CROs in this district. Specifically, if the Court
26   approves a relief requested herein, Weiss will not be required to submit fee applications under sections
27   330 and 331 of the Bankruptcy Code. Weiss will, however, submit compensation and staffing reports in
28   accordance with the protocols for the retention of CROs in this district.

                                                            4
     4847-0689-9095.4
     Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                 Desc
                                     Main Document    Page 9 of 40


 1           Weiss will charge his customary hourly rate of $595 for this engagement, subject to periodic
 2   adjustments. Weiss anticipates that he will provide the vast majority of services to the Debtors for this
 3   matter, in conjunction with their proposed Financial Advisors, Conway. In the rare instances where
 4   other Force 10 personnel are required, they will be charged at their customary hourly rates of $225-650
 5   per hour.
 6           In addition to the fees outlined above, Weiss will bill the Debtors for reasonable and customary
 7   out-of-pocket expenses incurred in connection with this engagement, such as telephone, overnight mail,
 8   messenger, travel, meals, accommodations and other expenses specifically related to Weiss’s
 9   engagement in accordance with the US Trustee Guidelines as applicable.
10           The Debtor believes that Weiss’s fees and compensation as set forth herein are reasonable and
11   justified under the circumstances.
12   VIII. BASIS FOR RELIEF
13           Section 363(b)(1) of the Bankruptcy Code provides in relevant part that “[t]he trustee, after
14   notice and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of
15   the estate.” 11 U.S.C. § 363(b)(1). Further, under section 105(a) of the Bankruptcy Code, the “court
16   may issue any order, process, or judgment that is necessary to carry out the provisions of this title.”
17   11 U.S.C. § 105(a).
18           The court should approve the debtor’s proposed use of its assets under section 363(b) of the
19   Bankruptcy Code if the proposed use reflects the debtor’s reasonable business judgment. See Myers v.
20   Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (noting that under normal circumstances, the
21   court defers to the trustee’s judgment so long as there is a “legitimate business justification”); In re Del.
22   & Hudson R.R. Co., 124 B.R. 169, 176 (D. Del. 1991) (courts have applied the “sound business
23   purpose” test to evaluate motions brought under section 363(b)); In re Schipper, 933 F.2d 513, 515 (7th
24   Cir. 1990) (applying “business justification” test to transactions outside the ordinary course of business);
25   Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986) (applying the “sound business
26   purpose” test); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070
27   (2d Cir. 1983) (requiring “articulated business justification”).
28           A debtor, pursuant to section 363(b), may employ one or more professionals to act as their

                                                           5
     4847-0689-9095.4
     Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                Desc
                                    Main Document    Page 10 of 40


 1   restructuring officers or managers or crisis officers or managers. See In re Tokheim Corp., Case No. 02-
 2   13437 (RJN) (Bankr. D. Del. Feb. 25, 2003). The retention of interim corporate officers and other
 3   temporary employees is proper under section 363 of the Bankruptcy Code. Numerous courts have
 4   authorized retention of officers utilizing this provision of the Bankruptcy Code, including this Court.
 5   See In re S.B. Restaurant Co., et al., Case No. 14-13778 (ES) (Bankr. C.D. Cal. Aug. 25, 2014); In re
 6   Westcliff Medical Laboratories, Inc., Case No. 10-16743 (Bankr. C.D. Cal. June 25, 2010); In re
 7   Fatburger Restaurants of California, Inc., et al., Case No. 09-13965 (Bankr. C.D. Cal. Feb. 16, 2011);
 8   In re Fairfield Residential LLC, Case No. 09-14378 (Bankr. D. Del Jan. 13, 2010); In re The Holliston
 9   Mill, Inc., Case No. 07-10687 (MFW) (Bankr. D. Del. June 6, 2007); In re Sea Containers Ltd., Case
10   No. 06-11156 (KJC) (Bankr. D. Del. May 8, 2007); In re Adva-Lite, Inc., Case No. 07-10264 (KJC)
11   (Bankr. D. Del. Mar. 16, 2007); In re Global Home Products, LLC, Case No. 06-10340 (KG) (Bankr. D.
12   Del. May 4, 2006); In re World Health Alternatives, Inc., Case No. 06-10166 (PJW) (Bankr. D. Del.
13   Mar. 15, 2006).
14           The Debtors are seeking to employ Weiss, who has substantial experience and knowledge with
15   restructuring cases, to advise and guide them through the chapter 11 process and to assist with the
16   prosecution of these chapter 11 cases. Weiss’s services are necessary and essential to the Debtors’
17   restructuring efforts.
18           The Debtors submit that the employment of Weiss is a sound exercise of their business judgment
19   and satisfies section 363 of the Bankruptcy Code, as the services of Weiss are necessary and essential to
20   the Debtor’s reorganization efforts and overall administration of this bankruptcy case. Hillair, the
21   Debtor’s pre-petition secured lender agreed that the Debtors and the estates would be best served by the
22   appointment of a CRO. Based on the foregoing, the Debtors submit that the relief requested herein is
23   necessary and appropriate, is in the best interests of their estate and all other interested parties, and
24   should be granted in all respects.
25   IX.     DISINTERESTEDNESS
26           Though the Debtors submits that the retention of Weiss is not governed by section 327 of the
27   Bankruptcy Code, the Weiss Declaration discloses, among other matters, any relationship that Weiss has
28   with the Debtors, their creditors, and other parties in interest. Unless discussed in the Weiss Declaration,

                                                          6
     4847-0689-9095.4
     Case 2:19-bk-14989-WB           Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35              Desc
                                     Main Document    Page 11 of 40


 1   Weiss does not have any connection with, or any interest adverse to, the Debtors, their creditors, or any
 2   parties in interest. To the extent Weiss has relationships with any parties in interest in this case; those
 3   relationships are set forth in the Weiss Declaration. Weiss reserves the right to supplement the Weiss
 4   Declaration in the event he learns of any connection with any other parties in interest in this case.
 5   Accordingly, the Debtors submit that Weiss does not hold any adverse interests such to disqualify his
 6   service in these Chapter 11 Cases.
 7   X.      NOTICE
 8           Notice of this Application has been provided to: (a) the Office of the United States Trustee for
 9   the Central District of California; (b) the secured creditors of the Debtors and their counsel; (c) the
10   twenty (20) largest unsecured creditors of the Debtors; and (d) the parties that file with the Court
11   requests for notice of all matters in accordance with Bankruptcy Rule 2002. The Debtors submit that in
12   light of the nature of the relief requested, no further notice is required.
13           The Debtors are also filing an application to have this Motion heard on shortened notice pursuant
14   to Local Rule 9075-1(b).
15   XI.     NO PRIOR MOTION
16           The Debtors have not made any prior motion for the relief sought in this motion to this Court or
17   any other.
18

19

20

21

22

23

24

25

26

27

28

                                                            7
     4847-0689-9095.4
     Case 2:19-bk-14989-WB         Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35            Desc
                                   Main Document    Page 12 of 40


 1           WHEREFORE, the Debtors respectfully requests that the Court enter an order authorizing and
 2   approving the retention of Weiss as Chief Restructuring Officer of the Debtors Nunc Pro Tunc to May
 3   16, 2019; and for such other and further relief as the Court deems just and proper.
 4
     Dated: May 16, 2019                               FOLEY & LARDNER LLP
 5

 6                                                     /s/ Ashley M. McDow________________
                                                       Ashley M. McDow
 7                                                     [Proposed] Attorneys for Debtors and Debtors-
                                                       in-Possession, Scoobeez, Scoobeez Global,
 8                                                     Inc., and Scoobur, LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         8
     4847-0689-9095.4
     Case 2:19-bk-14989-WB           Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                     Main Document    Page 13 of 40


 1   Ashley M. McDow (245114)
     FOLEY & LARDNER LLP
 2   555 S. Flower St., 33rd Floor
 3   Los Angeles, CA 90071
     Telephone: 213.972.4500
 4   Facsimile: 213.486.0065
     Email: amcdow@foley.com
 5

 6
     [Proposed] Attorneys for Debtors and Debtors in
 7   Possession, SCOOBEEZ, SCOOBEEZ GLOBAL,
     INC., and SCOOBUR, LLC
 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                                       CENTRAL DISTRICT OF CALIFORNIA
10
                                            LOS ANGELES DIVISION
11
     IN RE:                                            Case No. 2:19-bk-14989-WB
12                                                     Jointly Administered:
     SCOOBEEZ, ET AL.                                  2:19-bk-14991-WB; 2:19-bk-14997-WB
13
                  DEBTORS AND DEBTORS IN POSSESSION.
14                                                     CHAPTER 11
     AFFECTS:
15   ■ ALL DEBTORS                                     DECLARATION OF BRIAN WEISS IN
     □ SCOOBEEZ, ONLY                                  SUPPORT OF THE DEBTORS’
16   □ SCOOBEEZ GLOBAL, INC., ONLY                     APPLICATION FOR AN ORDER
     □ SCOOBUR LLC, ONLY
                                                       AUTHORIZING AND APPROVING THE
17                                                     EMPLOYMENT AND RETENTION OF
                                                       WEISS AS CHIEF RESTRUCTURING
18
                                                       OFFICER OF THE DEBTOR NUNC PRO
19                                                     TUNC TO MAY 16, 2019

20                                                     JUDGE:       HON. JULIA BRAND

21

22

23

24

25

26

27

28


     4839-9884-8663.3
     Case 2:19-bk-14989-WB            Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35               Desc
                                      Main Document    Page 14 of 40


 1             I, Brian Weiss hereby declare that the following is true to the best of my knowledge,
 2   information, and belief:
 3             I am a partner and co-founder at Force Ten Partners, LLC, which has its principal place office at
 4   20341 SW Birch Street, Newport Beach, CA 92660. I am authorized to make this declaration (this
 5   “Declaration”) on behalf of myself and Force Ten Partners, LLC (“Force 10”) and in support of the
 6   motion (the “Application”) filed by Scoobeez, Scoobeez Global, Inc., and Scoobur, LLC (collectively
 7   the “Debtors”) for entry of an order, pursuant to sections 105(a) and 363(b) of the Bankruptcy Code,
 8   authorizing the Employment and Retention of Brian Weiss as Chief Restructuring Officer of the Debtors
 9   Nunc Pro Tunc to May 16, 2019.             By the Application, the Debtors seek to retain me as Chief
10   Restructuring Officer (“CRO”) pursuant to the terms of the Stipulation.1 All facts in this Declaration are
11   based on my personal knowledge, information gathered from my review of relevant documents, and
12   information supplied to me by the Debtors or their professionals.
13                                       Force 10 and Weiss’s Qualifications
14             My firm, Force 10, is a financial advisory services firm specializing in corporate restructuring,
15   challenged business, litigation, and other special situations. I have substantial experience with providing
16   financial advisory services for entities in chapter 11 including analyzing business operations, financial
17   modeling, operational analyses, capital raising, asset sales, serving in the capacity of financial advisor,
18   and developing reorganization strategies. Information about myself and Force 10 attached hereto as
19   Exhibit 1 and is incorporated herein by this reference.
20             I and the professionals who comprise Force 10 have a thorough understanding of the
21   restructuring process and have substantial experience advising constituents in chapter 11, including
22   debtors, shareholders, lenders, and creditor committees.
23             Subject to the Stipulation, I will provide the following services for the Debtors:
24                         i. Review and analyze the Debtors and their financial results, financial projections,
25                            operational data and compliance with the Budget;
26                        ii. Gain an understanding of the existing contractual arrangements and obligations
27

28   1
         Capitalized terms not defined herein have the terms ascribed to them in the Application.

                                                            1
     4839-9884-8663.3
     Case 2:19-bk-14989-WB           Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                 Desc
                                     Main Document    Page 15 of 40


 1                           with customers, advisors/consultants and suppliers;
 2                       iii. Advise the Debtors with regard to the development and implementation of a
 3                           turnaround and restructuring plan;
 4                       iv. Assist the Debtor in managing key constituents, including communications and
 5                           meetings with, and requests for information made by, creditor constituents,
 6                           including secured lenders, vendors, customers and employees;
 7                        v. Oversee key customer relationships;
 8                       vi. Provide expert testimony, if required and permitted;
 9                      vii. Manage cash forecasting and liquidity management procedures. In particular,
10                           assume responsibility and oversight of day-to-day cash management and
11                           initiatives to protect, preserve, and enhance liquidity;
12                      viii. Review and evaluate the go-forward business;
13                       ix. Conduct a review and analysis of the existing workforce and direct recruitment of
14                           new employees, where and if appropriate; and
15                        x. Execute on identified cost saving initiatives.
16           The Debtors seek to employ and retain me under section 363 of the Bankruptcy Code, rather than
17   under section 327 of the Bankruptcy Code. My retention, as provided for in greater detail in the
18   proposed order, is consistent with the protocols for retaining CROs in this district. Specifically, if the
19   Court approves the relief requested herein, I will not be required to submit fee applications under
20   sections 330 and 331 of the Bankruptcy Code. I will, however, submit compensation and staffing reports
21   in accordance with the protocols for the retention of CROs in this district.
22           I will charge my customary hourly rate of $595 for this engagement, subject to periodic
23   adjustments. I anticipate that I will provide the vast majority of services to the Debtors for this matter, in
24   conjunction with their proposed Financial Advisors, Conway MacKenzie, Inc. (“Conway”). I will not
25   duplicate services provided by other professionals, including Conway. In the rare instances where other
26   Force 10 personnel are required, they will be charged at their customary hourly rates of $225-650 per
27   hour.
28

                                                           2
     4839-9884-8663.3
     Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                Desc
                                    Main Document    Page 16 of 40


 1           In addition to the fees outlined above, I will bill the Debtors for reasonable and customary out-
 2   of-pocket expenses incurred in connection with this engagement, such as telephone, overnight mail,
 3   messenger, travel, meals, accommodations and other expenses specifically related to my engagement in
 4   accordance with the US Trustee Guidelines as applicable.
 5                                Weiss’s Connections to the Debtors’ Estates
 6           I acknowledge and respectfully represent that the elements of section 327 of the Bankruptcy
 7   Code and Bankruptcy Rule 2014 are not necessary or relevant in connection with my employment,
 8   which is being made pursuant to section 363 of the Bankruptcy Code. Nevertheless, in connection with
 9   my proposed employment and retention by the Debtors, Force 10 and I searched its client database to
10   determine whether it had any conflicts or other relationships with the parties attached as Exhibit 2.
11           As part of our diverse practice, Force 10 and I appear in numerous cases, proceedings, and
12   transactions involving many different attorneys, accountants, investment bankers, and financial
13   consultants, some of whom may represent claimants and parties in interest in these Chapter 11 Cases.
14   Further, Force 10 and I have in the past, and may in the future, be represented by several attorneys and
15   law firms, some of whom may be involved in these Chapter 11 Cases. In addition, Force 10 and I have
16   been in the past, and likely will be in the future, engaged in matters unrelated to the Debtors or these
17   Chapter 11 Cases in which Force 10 or I may work with or against other professionals involved in this
18   case. To the best of my knowledge, information, and belief, insofar as I have been able to ascertain after
19   reasonable inquiry, none of these business relations constitute interests adverse to the Debtors.
20           To the best of my knowledge, information, and belief, insofar as I have been able to ascertain
21   after reasonable inquiry, other than my work for the Debtors in this case, neither I, nor Force 10, nor any
22   of Force 10’s principals, employees, agents, or affiliates (a) have any connection with the Debtors, their
23   creditors, or any other party with an actual or potential interest in these Chapter 11 Cases, or their
24   respective attorneys or accountants or (b) are related or connected to any United States Bankruptcy
25   Judge for the Central District of California, any of the District Judges for the Central District of
26   California who handle bankruptcy cases, the U.S. Trustee, or any employee in the Office of the U.S.
27   Trustee.
28

                                                          3
     4839-9884-8663.3
     Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                 Desc
                                    Main Document    Page 17 of 40


 1           Despite the efforts described above to identify and disclose my connections with potential parties
 2   in interest in this case, I am unable to state with certainty that every client relationship or other
 3   connection has been disclosed herein. In this regard, if Force 10 or I discover additional information that
 4   requires disclosure, I will file a supplemental disclosure with this Court.
 5           To the best of my knowledge, information, and belief, insofar as I have been able to ascertain
 6   after reasonable inquiry, Force 10 and I have not been retained to assist any entity or person other than
 7   the Debtors on matters relating to, or in direct connection with, these Chapter 11 Cases. If the Debtors
 8   are authorized by the Court to employ and retain me as CRO, Force 10 and I will not accept any
 9   engagement or perform any service for any entity other than the Debtors in these Chapter 11 Cases.
10   Force 10 and I will, however, continue to provide professional services to entities that may be creditors
11   or equity security holders of the Debtors or parties in interest in this case, provided that such services do
12   not relate to, or have any direct connection with, these Chapter 11 Cases.
13           No agreement presently exists to share with any other person or firm any compensation received
14   by me or Force 10 for its services in this case. If any such agreement is entered into, Force 10 and I will
15   undertake to amend and supplement this Declaration to disclose the terms of any such agreement.
16           No promises have been received by me or Force 10, or by any employee thereof, as to
17   compensation in connection with this case other than in accordance with the provisions of the
18   Bankruptcy Code.
19           I am generally familiar with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules,
20   and I will comply with them, subject to the orders of this Court.
21

22
                                     [SIGNATURE ON FOLLOWING PAGE]
23

24

25

26

27

28

                                                          4
     4839-9884-8663.3
     Case 2:19-bk-14989-WB         Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35        Desc
                                   Main Document    Page 18 of 40


 1           I declare under penalty of perjury under the laws of the United States of America that the
 2   foregoing is true and correct to the best of my knowledge, information and belief.
 3           Executed this 16th day of May, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4839-9884-8663.3
        Case 2:19-bk-14989-WB   Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                Main Document    Page 19 of 40


                                         EXHIBIT 1

                                  FORCE 10 INFORMATION




4839-9884-8663.3
            Case 2:19-bk-14989-WB             Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                       Desc
                                              Main Document    Page 20 of 40




Overview

While Force 10 is a new entity, its professionals have extensive experience and national reputation in providing the type of ser-
vices required by debtors and creditors. With a breadth of experience in complex restructuring matters, litigation support, and
finance, its professionals advise debtors, shareholders, equity committees, lenders, and creditors in bankruptcy proceedings,
compiling an impressive track record of debtor and creditor advisory assignments. Force 10 has professionals with the ability to
act as expert witnesses in litigation matters on such issues as solvency, valuation, plan feasibility, interest rate opinions, prefer-
ence/avoidable transactions, economic damages, fraud examination and accounting issues.

Expertise

   Corporate Restructuring Services                                   Expert Testimony
   Force 10’s professionals have substantial experience and           Force 10 professionals are competent and credible expert
   thoroughly understand the restructuring process. We ad-            witnesses with experience testifying about solvency, val-
   vise clients through complex corporate restructurings,             uation, interest rates, securities, and accounting, as well
   including both in and out-of-bankruptcy court matters.             as professional duty of care standards including financial
   Many of our clients have complex capital structures,               advisors and investment bankers.
   cross-collateralization issues, owner/shareholder fiducia-
   ry/conflict of interest concerns, and other issues.                Business Turnaround & Crisis Management
                                                                      Force 10’s team works closely with our clients’ manage-
   Creditor Representation                                            ment teams, board of directors, and investors to develop
   Force 10 also represents Secured Creditors and Creditor            and implement turnaround plans through significant im-
   Committees. We have assisted in evaluation of Plans of             provement in financial and operating performance. We
   Reorganization and have prepared Plans to compete with             have extensive operating experience and know-how to
   a Debtor’s Plan to maximize the recovery to our clients by         quickly stabilize a crisis. We provide an independent eval-
   evaluating the Debtor’s business operations, key metrics,          uation of the key business drivers, operating infrastruc-
   and business viability. Further we assess the feasibility          ture, competitive landscape, and strategy to reduce loss-
   of the Debtor’s proposed Plan of Reorganization; going             es, increase liquidity, and improve the performance of the
   concern and forced liquidations under Section 363; in-             business.
   vestigate preference actions; and analyze insider com-
   pensation, prepetition asset transfers/sales, and other ac-        Investment Banking
   tions of directors and officers.                                   Force 10 professionals hail from leading investment banks
                                                                      (Oppenheimer, CIBC World Markets and Jefferies) and
   Fiduciary Services                                                 have decades of experience advising on mergers, acqui-
   Force 10’s breadth of skills and experience with operating         sitions, divestitures, and corporate finance for distressed
   businesses, financial discipline, forensic accounting, and         and healthy companies. Our leading market share in
   litigation support have been widely recognized as an ex-           transactions taking advantage of section 363 of the bank-
   cellent fit for being appointed and serving in fiduciary ca-       ruptcy code is well known.
   pacities. Generally, Force 10 is appointed as a fiduciary in
   situations involving complex litigation, financial disputes,
   breaches of fiduciary duties, and general supervision.
   Forensic Accounting
   Force 10 professionals have an investigative mindset, deep
   analytical skills, and extensive experience in performing
   investigative and forensic accounting services. Our clients
   include boards of directors/special committees, cred-
   itors’ committees, plaintiff’s legal counsel, and trustees.
   These services encompass fraud investigation, financial
   disputes, fraudulent transfers and avoidable transactions,
   and the application of complex accounting issues.
             Case 2:19-bk-14989-WB                Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                    Desc
                                                  Main Document    Page 21 of 40




TEXT HERE
Representative Engagements
We extend our track record of success with each new engagement. The following represents Force 10 professionals’ successes:


Debtor FA                                                           Fiduciary Roles
   Freedom Communications (OC Register) ($175mm Revenue)               Delaware Chancery Court Receiver for AirFastTickets, Inc., a
                                                                       Delaware corporation with subsidiaries in Greece, Germany
   The Signature Towers (MGM/Turnberry JV) ($800mm claims)
                                                                       and the UK.
   Blue Bee, Inc.
                                                                       AFT Responsible Party, Debtor in Possession, (1:15-bk-11951)
   AirFasttickets, Inc. ($100mm debt)                                  in New York Southern District Bankruptcy Court.
   Bacchus Development (30 office buildings, $70mm in debt)            Receiver for Professional Healthcare Billing Services, California,
                                                                       Virginia and Wyoming LLCs (3 entities)
   Breckenridge Food Systems & Related Debtors
   (20+, 209 legal entities, $300mm+ in debt, (John Gantes))           TreFratelli, LLC, a Wyoming LLC
   In re: Randall Blanchard (individual Ch. 11)                        Federal Court Appointed Receiver for John Wallace (individual)
   In re: Hamilburg (individual Ch. 11)                                Bacchus Development & Related Debtors
   In re: Shirley McClure (individual Ch. 11)                          Internet Specialties West
   Metropolitan Automotive                                             Breckenridge Food System (John Gantes)
   RCR Plumbing & Mechanical ($250mm in sales)                         SR Restaurant Holdings Group (John Gantes)
   IS West                                                             CIR Restaurant Holdings Group (John Gantes)
   CyberDefender                                                       Evantix
   Renaissance Surgical Arts                                           Sendio
                                                                       Active Wallace Group
Creditor FA
   Carl’s Furniture                                                 Plan Agent/Trustee
   AGE Refining                                                        Walldesign Liquidation Trust
   Crystal Cathedral Ministries (Mega Church $50mm in debt)            Auarsound Liquidating Trust
   Background Images                                                   Composite Technology Corporation & Related Debtors
                                                                       (4 entities)
   Isayan (Individual)
                                                                       Internet Specialties West
Valuation Related                                                      W/C Imports
   Freedom Communications (The Orange County Register
   newspaper)                                                       Investment Banking
   Internet Specialties West                                           Internet Specialties West
   United Prosperity Group                                             Aloojian Enterprises
   CTC Corporation                                                     Medical Capital remnant assets
   CyberDefender                                                       GSP Precision
   CIR Restaurant Holdings Group                                       CyberDefender
   Aletheia Research and Management                                    Evantix
   AirFast Tickets                                                     Novistar
   Morgan Drexen                                                       PetroleumPlace
   Aloojian Enterprises                                                Caminus
   WallDesign Incorporated
       Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                    Desc
                                      Main Document    Page 22 of 40




Adam Meislik

 Adam leverages his accomplished career, spanning twenty-five years in re-
 structuring and corporate finance, into various roles for his clients, including
 financial advisor, investment banker, CRO, expert witness, and fiduciary. His
 clients have run the gamut, including companies, bank lenders and other se-
 cured and unsecured creditors, buyers, sellers, bankruptcy counsel, and lit-
 igators, all in the context of workouts, insolvency proceedings, fundraising,                  Adam Meislik
 M&A, and litigation. He provides expert testimony concerning transactions,
                                                                                                Direct: 949.357.2359
 intangible/intellectual assets, valuation, solvency, and reasonably equivalent
 value issues. Adam has a proven record in advising, structuring, and execut-                   Mobile: 949.281.6458
 ing in excess of 100 mergers, acquisitions, capital transactions, restructurings,              Email: ameislik@
 and litigation support assignments.                                                            force10partners.com

 Prior to co-founding Force 10 Partners in 2016, Adam was a Senior Managing
 Director at GlassRatner Advisory & Capital Group and Co-President of Glass-
 Ratner Securities. Adam was also a Principal with XRoads Solutions Group.
 He spent half his career at CIBC World Markets and its predecessor, Oppen-
 heimer & Company, where he led numerous multi-disciplinary teams on large
 capital markets, M&A, and restructuring assignments. He also co-established
 CIBC’s Houston-based energy practice and helped establish CIBC’s software
 practice. Prior to CIBC, Adam worked in the energy groups at Jefferies and
 Howard Weil.
 Adam also serves as a director of public and private companies. Currently,
 he is board director of the twelve-year-old Orange County-based Sendio, an
 email security provider, and Evantix (business and assets sold to Optiv, May
 2016).
 Adam majored in finance and graduated with a bachelor of science degree
 in management from Tulane University in 1993. He holds FINRA Series 24, 79,
 and 62 licenses.




                   Force Ten Partners LLC 20341 SW Birch Street, Suite 220, Newport Beach, CA 92660
                 Phone: (949) 357-2360 Web: http://force10partners.com Email: info@force10partners.com
       Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                    Desc
                                      Main Document    Page 23 of 40




Nicholas Rubin

 Nicholas is a co-founder of Force 10 Partners. Prior, he was a Senior Manag-
 ing Director with GlassRatner Advisory & Capital Group. Nicholas has over 20
 years of combined leadership experience in capital markets, financial plan-
 ning, commercial real estate, and corporate finance. He began his career at
 a leading international public accounting and auditing firm, where he worked
 with clients providing accounting, management accounting, and auditing
                                                                                                Nicholas Rubin
 services. In addition to his experience in accounting, he has served in many
 executive interim leadership roles as well as team leader in many business                     Direct: 949.357.2364
 consulting assignments with a specialization in dispute resolution.                            Mobile: 949.633.1628

 Nicholas has experience developing and leading teams that implement solu-                      Email: nrubin@
                                                                                                force10partners.com
 tions designed to ensure optimal performance through financial planning,
 budgeting, profitability, and needs analysis. Nicholas’s experience includes re-
 structuring and corporate finance, including roles as a financial advisor and
 investment banker.
 Nicholas works closely with clients to build comprehensive and strategic plans
 incorporating financial planning, consolidation, infrastructure, management
 reporting, and business intelligence to support growth. He has managed cli-
 ents and businesses in the U.S., China, Hong Kong, Israel, and South Africa. His
 clients include corporations, banks, lenders and other secured and unsecured
 creditors, buyers, sellers, bankruptcy counsel, and litigators.
 Nicholas holds a bachelor of commerce degree in financial and management
 accounting, auditing, business management, marketing, and finance from the
 University of Port Elizabeth, South Africa.




                   Force Ten Partners LLC 20341 SW Birch Street, Suite 220, Newport Beach, CA 92660
                 Phone: (949) 357-2360 Web: http://force10partners.com Email: info@force10partners.com
        Case 2:19-bk-14989-WB          Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                    Desc
                                       Main Document    Page 24 of 40




Brian Weiss

  Brian specializes in advising public and private companies with complex trans-
  actions including busness restructuring, crisis management, and acquisitions/
  divestitures. Brian focuses on in- and out-of-court business restructuring serv-
  ing in various capacities, including financial advisor to both debtors and cred-
  itors, chief restructuring officer, plan/liquidating trustee, and expert witness.

                                                                                                 Brian Weiss
  Prior to co-founding Force 10 Partners in 2016, Brian was the principal of BSW                 Direct: 949.357.2368
  & Associates, a firm he founded in 2006. Prior to 2006, Brian served as Vice                   Mobile: 949.933.7011
  President of Finance, North America for Tomy Co. Ltd. with consolidated rev-                   Email: bweiss@
  enues in excess of $1 billion. Brian successfully led the financial turnaround of              force10partners.com
  the North America business unit prior to its merger with its largest competitor.
  Brian also served as Financial Controller for Jazz Semiconductor, a spin-off of
  Conexant Systems’ semiconductor manufacturing operations through a joint
  venture with The Carlyle Group. Brian was responsible for preparing the com-
  pany for an initial public offering, leading the acquisition due diligence pro-
  cess, structuring joint ventures/strategic investments, oversight of all finance,
  accounting, and reporting functions, and the company-wide implementation
  of the Sarbanes-Oxley Act.


  Brian has also served in senior finance capacities for Avamar Technologies
  (acquired by EMC Corporation) and Flashcom, Inc. At Flashcom, Brian was
  responsible for preparing the company for an initial public offering, financial
  planning, leading the due diligence process for proposed strategic transac-
  tions, and managing the accounting department. Brian was also employed
  at PricewaterhouseCoopers LLP. He is a Certified Public Accountant and re-
  ceived his master’s degree in business administration from the University of
  Southern California.




                    Force Ten Partners LLC 20341 SW Birch Street, Suite 220, Newport Beach, CA 92660
                  Phone: (949) 357-2360 Web: http://force10partners.com Email: info@force10partners.com
        Case 2:19-bk-14989-WB       Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                    Main Document    Page 25 of 40


                                                EXHIBIT 2

                                     LIST OF PARTIES SEARCHED

 Shahan Ohanessian

 Shoushana Ohanessian

 Jowita Chomentowska

 Hillair Capital Management LLC

 Peter Rosenthal Irrevocable Trust, Dated October 31, 2012

 Queen Funding LLC

 App Group International, LLC

 GTR Source LLC

 HOP Capital, LLC

 Avitus, Inc.

 Imran Firoz

 Scoobeez SD, LLC

 Kirk Davis

 Salvador Rivas

 Scoobeez Truck

 Amazon.com, Inc.

 B-One Construction Co., Inc.

 Daneyda Garcia

 Robert Green

 Sean McNair

 Yareb Ishel Garcia

 Yared Garcia

 Marwad Griffin

4839-9884-8663.3
        Case 2:19-bk-14989-WB   Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                Main Document    Page 26 of 40


 Kimberly Garcia

 Jacob Lee Degough

 Joshua Dewayne Jackson

 Azad Baban

 Minas Sarafian

 Bernardo Parra

 Paulette Murry

 Millessa Oberhauser

 Steve Oberhauser

 Kyle Garrett Tomchesson

 De'Von Walker

 Jassim M. Addal

 Andre Mathews

 Zaki Fars

 Alissa Guler

 Jhovany Rojas Hernandez

 Maria Salgado

 Roy Castellanos

 Patricia Mora

 Raef Lawson

 Mostafa Joharifard

 Enterprise Holdings

 Ahart, Alan M.

 Albert, Theodor C.

 Barash, Martin R.

4839-9884-8663.3
        Case 2:19-bk-14989-WB   Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                Main Document    Page 27 of 40


 Bason, Neil W.

 Bauer, Catherine E.

 Bluebond, Sheri

 Brand, Julia W.

 Carroll, Peter H.

 Clarkson, Scott C.

 Donovan, Thomas B.

 Houle, Mark D.

 Johnson, Wayne

 Kaufman, Victoria S.

 Klein, Sandra R.

 Kwan, Robert N.

 Mund, Geraldine

 Riblet, Robin L.

 Robles, Ernest M.

 Russell, Barry

 Saltzman, Deborah

 Smith, Erithe A.

 Tighe, Maureen A.

 Wallace, Mark S.

 Yun, Scott H.

 Zive, Gregg W.

 Zurzolo, Vincent P.

 Anderson, Peter

 Sturtevant, Jill

4839-9884-8663.3
        Case 2:19-bk-14989-WB      Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                   Main Document    Page 28 of 40


 Lau, Kenneth

 Law, Dare

 Mar, Alvin P.

 Maroko, Ron

 Morrison, Kelly

 Yip, Hatty

 Feuerstein, Abram S.

 Green, Everett L.

 Tehrani, Mohammad

 Cadigan, Frank

 Goldenberg, Nancy

 Hauser, Michael

 Ng, Queenie

 Bunker, Katherine C.

 Clementson, Russell

 Fittipaldi, Brian

 Ross, S. Margaux

 AT&T Corporation

 LeClairRyan

 Lockton Companies LLC

 Pex Cards

 Hertz Global Holdings, Inc.

 Grigoria Sedrakyan

 ReadyRefresh by Nestle

 Southern California Gas Company

4839-9884-8663.3
        Case 2:19-bk-14989-WB       Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                    Main Document    Page 29 of 40


 Verizon

 ADT Security Service

 Buchalter (a/k/a Buchalter, Nemer, Fields and Younger)

 Spectrum Business

 NexGen Capital, LLC

 Influx Capital, LLC

 WG Fund, LLC

 Key, Unta

 Vega, Arturo

 Amzayan, Edvin

 Bechout, Massinissa

 Yegiyan, Edvin

 Uko, Prince

 Levene, Neale, Bender, Yoo & Brill, LLP

 Glendale, City of, CA, Water and Power

 Crescenta Valley Water District

 Athens Services

 TACAL Properties, LLC

 Laurence P. and Patricia L. Cesander d/b/a Parkway Commercial

 G Suite Software, a division of Google

 Halo Branded Solutions, Inc.

 Indeed, Inc.

 Accurate Background, LLC

 Amazon Web Services, Inc.

 Amazon.com, Inc.

4839-9884-8663.3
         Case 2:19-bk-14989-WB      Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35   Desc
                                    Main Document    Page 30 of 40


 Fed Ex

 QuickBooks, a division of Intuit

 UPS

 USPS

 RingCentral, Inc.

 California Franchise Tax Board

 Internal Revenue Service, Distrisct of Los Angeles

 SuperVision, a division of Explore Information Services, LLC

 First Advantage Corporation

 First Insurance

 DSP Online Ordering

 Asana

 LiveAgent, a division of QualityUnit, LLC

 Global Results Communications

 Booster Fuels, Inc.

 Fleet Wash

 California Department of Motor Vehicles

 MailChimp

 Liquid Web, LLC

 Swizznet




4839-9884-8663.3
        Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                 Main Document    Page 31 of 40



                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Foley & Lardner LLP, 555 South Flower Street, Suite 3300, Los Angeles, CA 90072-2411
A true and correct copy of the foregoing document entitled (specify): DECLARATION OF BRIAN WEISS IN SUPPORT
OF THE DEBTORS’ APPLICATION FOR AN ORDER AUTHORIZING AND APPROVING THE EMPLOYMENT AND
RETENTION OF WEISS AS CHIEF RESTRUCTURING OFFICER OF THE DEBTOR NUNC PRO TUNC TO MAY 16,
2019
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/16/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Alvin Mar alvin.mar@usdoj.gov
Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com
Rejoy Nalkara rejoy.nalkara@americaninfosource.com
Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
David L. Neale dln@lnbyb.com
Gregory M Salvato gsalvato@salvatolawoffices.com, calendar@salvatolawoffices.com;
jboufadel@salvatolawoffices.com; gsalvato@ecf.inforuptcy.com
Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/16/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.
Honorable Julia W. Brand
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                     , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 05/16/2019                   Sonia Gaeta                                                    /s/ Sonia Gaeta
 Date                         Printed Name                                                   Signature


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
4839-9884-8663.3
              Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                       Main Document    Page 32 of 40


2. SERVED BY UNITED STATES MAIL:

Scoobeez                                               Ashley M. McDow                                          Accurate Background
3463 Foothill Blvd.                                    Foley & Lardner LLP                                      7515 Irvine Center Drive
Glendale,CA 91214                                      555 S. Flower Street                                     Irvine,CA 92618
                                                       Suite 3300
                                                       Los Angeles, CA 90071-2411


ADT Security Services                                  Alissa Guler                                             Amazon
PO Box 371878                                          c/o Albert G. Stoll, Jr.                                 1516 Second Avenue
Pittsburgh,PA 15250-7878                               55 Francisco Street                                      Seattle,WA 98101
                                                       Suite 403
                                                       San Francisco,CA 94133


Amazon Web Services Inc.                               App Group International, LLC                             Arturo Vega and Unta Key
440 Terry Ave N                                        85 Broad Street, 17th Floor                              c/o Eric K. Yaeckel
Seattle,WA 98109                                       New York,NY 10004                                        Sullivan Law Group, APC
                                                                                                                2330 Third Avenue
                                                                                                                San Diego,CA 92101


Asana                                                  AT&T Corp.                                               Athens Services
1550 Bryant Street, Suite 800                          c/o CT Corporation                                       14048 E. Valley Blvd.
San Francisco,CA 94103                                 818 Seventh Street, Suite 930                            La Puente,CA 91746
                                                       Los Angeles,CA 90017



Avitus, Inc.                                           Azad Baban                                               Bernardo Parra
c/o David M. Wagner, Esq.                              c/o Justin Silverman, Esq.                               c/o Mancini Law Group, P.C.
Crowley Fleck, PLLP                                    Reisner & King LLP                                       7170 W. Grand Avenue
P.O. Box 10969                                         14724 Ventura Blvd., Suite 1210                          Elmwood Park,IL 60707
Bozeman,MT 59719                                       Sherman Oaks,CA 91403


BMW Financial Services NA, LLC                         Booster Fuels                                            California Franchise Tax Board
Bankruptcy Servicer                                    11 N. Ellsworth Avenue                                   Franchise Tax Board Bankr. Section
AIS Portfolio Servcies, LP                             San Mateo,CA 94403                                       PO Box 2952, MS:A-340
4515 N. Santa Fe Ave., Dept. APS                                                                                Sacramento,CA 95812-2952
Oklahoma City,OK 73118


City of Glendale Water & Power                         Corporation Service Company                              Crescenta Valley Water District
141 North Glendale Ave., Level 2                       as Representative                                        2700 Foothill Blvd.
Glendale,CA 91206                                      PO Box 2576                                              La Crescenta,CA 91214
                                                       Springfield,IL 62708



CT Corporation System                                  De'Von Walker                                            DSP Online Order
as Representative                                      c/o David Yeremian & Associates, In                      5825 Southwest Arctic Drive
330 N. Brand Blvd., Suite 700                          535 N. Brand Blvd., Suite 705                            Beaverton,OR 97005
Attn: SPRS                                             Glendale,CA 91203
Glendale,CA 91203




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4839-9884-8663.3
              Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                       Main Document    Page 33 of 40



Edvin Amzayan, c/o State of CA                         Edvin Yegiyan, c/o State of CA                           Enterprise Holdings, Inc.
Dept. of Industrial Relations                          Dept. of Industrial Relations                            600 Corporate Park Drive
Labor Commission Office                                Labor Commission Office                                  Saint Louis,MO 63105
455 Golden Gate Ave., 10th Floor                       455 Golden Gate Ave., 10th Floor
San Francisco,CA 94102                                 San Francisco,CA 94102


Fed Ex                                                 First Advantage                                          First Insurance Funding
942 South Shady Grove Road                             1 Concourse Parkway NE                                   450 Skokie Blvd., Ste. 1000
Memphis,TN 38120                                       Suite 200                                                Northbrook,IL 60062-7917
                                                       Atlanta,GA 30328



Fleetwash Inc.                                         Global Results Communications                            Google/G Suite Software
26 Law Drive                                           201 East Sandpointe Avenue                               1600 Amphitheatre Parkway
Fairfield,NJ 7004                                      Suite 650                                                Mountain View,CA 94043
                                                       Santa Ana,CA 92707



GTR Source LLC                                         Halo Branded Solutions                                   Hillair Capital Management LLC
1006 Monmouth Ave                                      1500 Halo Way                                            330 Primrose Road
Lakewood,NJ 8701                                       Sterling,IL 61081                                        Suite 660
                                                                                                                Burlingame,CA 94010



Hop Capital                                            Imran Firoz                                              Indeed, Inc.
323 Sunny Isles Blvd., Suite 501                       c/o Brent Finch                                          6433 Champion Grandview Way
Sunny Isles Beach,FL 33160                             Brent Finch Law                                          Building 1
                                                       27200 Agoura Rd., Ste. 102                               Austin,TX 78750
                                                       Agoura Hills,CA 91301


Influx Capital LLC                                     Internal Revenue Service                                 Jacob Lee DeGough
1049 Helen Avenue                                      Centalized Insolvency Operation                          c/o Glenn Law Firm
Santa Clara,CA 95051                                   PO Box 7346                                              1017 William D. Tate Ave.
                                                       Philadelphia,PA 19101-7346                               Suite 100
                                                                                                                Grapevine,TX 76051


Jassim M. Addal                                        Liquid Web Inc.                                          LiveAgent
c/o Law Office of Arash Alizadeh                       2703 Ena Drive                                           c/o Quality Unit, LLC
7545 Irvine Center Drive                               Lansing,MI 48917                                         616 Corporate Way, Suite 2-3278
Suite 200
Irvine,CA 92618                                                                                                 Valley Cottage,NY 10989


Lockton Companies, LLC                                 Mail Chimp                                               Maria Salgado
Attn: Nate Mundy, COO                                  c/o The Rocket Science Group, LLC                        c/o Nicholas J. Tsakas, Esq.
Lockton Insurance Brokres, LLC                         675 Ponce de Leon Ave. NE                                4267 Marina City Drive
725 S. Figueroa, 35th Floor                            Suite 5000                                               Suite 512
Los Angeles,CA 90017                                   Atlanta,GA 30308                                         Marina Del Rey,CA 90292


Marwan Griffin                                         Massinissa Bechout, c/o State of CA                      Minas Sarafian
c/o Aegis Law Firm, PC                                 Dept. of Industrial Relations                            c/o Simonian & Simonian, PLC
9811 Irvine Center Drive                               Labor Commission Office                                  144 N. Glendale Ave., #228
Suite 100                                              455 Golden Gate Ave., 10th Floor                         Glendale,CA 91206
Irvine,CA 92618                                        San Francisco,CA 94102


             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4839-9884-8663.3
              Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                       Main Document    Page 34 of 40



Mostafa Joharifard                                     NexGen Capital, LLC                                      Office of the Director
1651 E. Edinger Ave.                                   c/o David Neale                                          Department of Motor Vehicles
Suite 100                                              Levene Neale Bender                                      2415 1st Avenue, MS: F101
Santa Ana,CA 92705                                     10250 Constellation Blvd., #1700                         Sacramento,CA 95818-2606
                                                       Los Angeles,CA 90067


Peter Rosenthal Irrevocable Trust                      Pex Cards                                                Premier Business Bank
dated 10/31/2012                                       462 7th Avenue                                           700 S. Flower Street, #2000
3450 N. Verdugo Rd.                                    21st Floor                                               Los Angeles,CA 90017
Glendale,CA 91208                                      New York,NY 10018



Prince Uko, c/o State of CA                            Queen Funding LLC                                        Quickbooks
Dept. of Industrial Relations                          2221 NE 164 ST                                           c/o Intuit Inc.
Labor Commission Office                                North Miami Beach,FL 33160                               2700 Coast Avenue
455 Golden Gate Ave., 10th Floor                                                                                Mountain View,CA 94043
San Francisco,CA 94102


Raef Lawson                                            Rafael Nendel - Flores                                   Ready Refresh
8601 Lincoln Blvd.                                     c/o LeClairRyan                                          4400 S. Kolmar Ave.
Ste. 180-276                                           725 S. Figueroa Street                                   Chicago,IL 60632
Los Angeles,CA 90045                                   Suite 350
                                                       Los Angeles,CA 90017


Ready Refresh (Foothill Location)                      Ring Central                                             Roy Castelanos
4400 S. Kolmar Ave.                                    20 Davis Drive                                           c/o Employees' Legal Advocates, LLP
Chicago,IL 60632                                       Belmont,CA 94002                                         811 Wilshire Blvd.
                                                                                                                Suite 800
                                                                                                                Los Angeles,CA 90017


Sean McNair                                            Southern California Gas Company                          Spectrum Business
c/o Hamed Yazdanpanah & Associates                     PO Box 1626                                              c/o Charter Communications
9454 Wilshire Blvd., 6th Floor                         Monterey Park,CA 91754-8626                              PO Box 790261
Beverly Hills,CA 90212                                                                                          Saint Louis,MO 63179



Steve & Millessa Oberhauser                            SuperVision                                              Swizznet
c/o Sanders Bajwa LLP                                  PO Box 21636                                             6075 California Avenue SW
919 Congress Ave., Suite 750                           Saint Paul,MN 55121                                      Seattle,WA 98136
Austin,TX 78701



T-Mobile/T-Mobile USA Inc.                             Texas Department of Insurance                            The Hertz Corporation
by American InfoSource as agent                        Dividion of Workers' Compensation                        Attn: Casey Rodriguez, Division VP
PO Box 248848                                          7551 Metro Center Drive, Suite 100                       2 Schoephoester Road
Oklahoma City,OK 73124                                 Austin,TX 78744                                          Windsor Locks,CT 6096



UPS                                                    US Securities and Exchange Commissi                      USPS
55 Glenlake Parkway NE                                 Attn: Bankruptcy Counsel                                 475 Lenfant Plaza SW
Atlanta,GA 30328                                       444 S. Flower St., Suite 900                             Washington,DC 20260
                                                       Los Angeles,CA 90071-9591



             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4839-9884-8663.3
              Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                       Main Document    Page 35 of 40



Verizon                                                WG Fund LLC                                              Amazon Logistics, Inc.
PO Box 489                                             1734 8th Avenue                                          Attn: General Counsel
Newark,NJ 07101-0489                                   Suite PH                                                 410 Terry Avenue North
                                                       Brooklyn,NY 11215                                        Seattle,WA 98109-5210



Deputy General Counsel                                 Kirk Davis                                               Salvador Rivas
The Hertz Corporation                                  c/o Law Offices of Daniel A. Kaplan                      c/o Law Offices of Daniel A. Kaplan
8501 Williams Rd., 2DO40                               555 W. Beech St., Suite 230                              555 W. Beech St., Suite 230
Estero,FL 33928                                        San Diego,CA 92101                                       San Diego,CA 92101



Scoobeez SD, LLC                                       Shane R. Heskin                                          Emil Davtyan
c/o Law Offices of Daniel A. Kaplan                    White and Williams LLP                                   Davtyan Professional Law Corp.
555 W. Beech St., Suite 230                            1650 Market Street                                       21900 Burbank Blvd., Suite 300
San Diego,CA 92101                                     One Liberty Place, Suite 1800                            Woodland Hills,CA 91367
                                                       Philadelphia,PA 19103-7395


Steven M. Spector                                      Graham S.P. Hollis                                       Corporation Service Company,
BUCHALTER, A Professional Corporati                    Graham Hollis APC                                        as Representative
1000 Wilshire Blvd., Suite 1500                        3555 Fifth Avenue, Suite 200                             801 Adlai Stevenson Drive
Los Angeles,CA 90017                                   San Diego,CA 92103                                       Springfield,IL 62703



Garo and Aroussiak Dekirmendjian                       Parkway Commercial Realty                                TACAL Properties LLC
c/o Bulldog Commercial Real Estate                     Attn: Laurence & Patricia Cesander                       c/o Peloton Commercial Real Estate
Attn: John Raudsep, President                          2485 E. Southlake Blvd.                                  PO Box 15039
3634 Woodcliff                                         Southlake,TX 76092                                       San Antonio,TX 78212
Sherman Oaks,CA 91403


Scoobeez Global, Inc.                                  Scoobur LLC
3463 Foothill Blvd.                                    3463 Foothill Blvd.
Glendale,CA 91214                                      Glendale,CA 91214




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4839-9884-8663.3
        Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                 Main Document    Page 36 of 40



                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Foley & Lardner LLP, 555 South Flower Street, Suite 3300, Los Angeles, CA 90072-2411

A true and correct copy of the foregoing document entitled (specify): APPLICATION FOR AN ORDER AUTHORIZING
AND APPROVING (I) APPOINTING BRIAN WEISS AS CHIEF RESTRUCTURING OFFICER OF THE DEBTORS NUNC
PRO TUNC TO MAY 16, 2019; DECLARATION OF BRIAN WEISS IN SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/16/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Alvin Mar alvin.mar@usdoj.gov
Ashley M McDow amcdow@foley.com,
sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
Rejoy Nalkara rejoy.nalkara@americaninfosource.com
Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
David L. Neale dln@lnbyb.com
Gregory M Salvato gsalvato@salvatolawoffices.com,
calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/16/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.
Honorable Julia W. Brand
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012
                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                     , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  05/16/2019               Sonia Gaeta                                        /s/ Sonia Gaeta
  Date                     Printed Name                                       Signature


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
4847-0689-9095.4
        Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                 Main Document    Page 37 of 40


2. SERVED BY UNITED STATES MAIL:

Scoobeez                                               Ashley M. McDow                                          Accurate Background
3463 Foothill Blvd.                                    Foley & Lardner LLP                                      7515 Irvine Center Drive
Glendale,CA 91214                                      555 S. Flower Street                                     Irvine,CA 92618
                                                       Suite 3300
                                                       Los Angeles, CA 90071-2411

ADT Security Services                                  Alissa Guler                                             Amazon
PO Box 371878                                          c/o Albert G. Stoll, Jr.                                 1516 Second Avenue
Pittsburgh,PA 15250-7878                               55 Francisco Street                                      Seattle,WA 98101
                                                       Suite 403
                                                       San Francisco,CA 94133

Amazon Web Services Inc.                               App Group International, LLC                             Arturo Vega and Unta Key
440 Terry Ave N                                        85 Broad Street, 17th Floor                              c/o Eric K. Yaeckel
Seattle,WA 98109                                       New York,NY 10004                                        Sullivan Law Group, APC
                                                                                                                2330 Third Avenue
                                                                                                                San Diego,CA 92101

Asana                                                  AT&T Corp.                                               Athens Services
1550 Bryant Street, Suite 800                          c/o CT Corporation                                       14048 E. Valley Blvd.
San Francisco,CA 94103                                 818 Seventh Street, Suite 930                            La Puente,CA 91746
                                                       Los Angeles,CA 90017


Avitus, Inc.                                           Azad Baban                                               Bernardo Parra
c/o David M. Wagner, Esq.                              c/o Justin Silverman, Esq.                               c/o Mancini Law Group, P.C.
Crowley Fleck, PLLP                                    Reisner & King LLP                                       7170 W. Grand Avenue
P.O. Box 10969                                         14724 Ventura Blvd., Suite 1210                          Elmwood Park,IL 60707
Bozeman,MT 59719                                       Sherman Oaks,CA 91403

BMW Financial Services NA, LLC                         Booster Fuels                                            California Franchise Tax Board
Bankruptcy Servicer                                    11 N. Ellsworth Avenue                                   Franchise Tax Board Bankr. Section
AIS Portfolio Servcies, LP                             San Mateo,CA 94403                                       PO Box 2952, MS:A-340
4515 N. Santa Fe Ave., Dept. APS                                                                                Sacramento,CA 95812-2952
Oklahoma City,OK 73118

City of Glendale Water & Power                         Corporation Service Company                              Crescenta Valley Water District
141 North Glendale Ave., Level 2                       as Representative                                        2700 Foothill Blvd.
Glendale,CA 91206                                      PO Box 2576                                              La Crescenta,CA 91214
                                                       Springfield,IL 62708


CT Corporation System                                  De'Von Walker                                            DSP Online Order
as Representative                                      c/o David Yeremian & Associates, In                      5825 Southwest Arctic Drive
330 N. Brand Blvd., Suite 700                          535 N. Brand Blvd., Suite 705                            Beaverton,OR 97005
Attn: SPRS                                             Glendale,CA 91203
Glendale,CA 91203




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
4847-0689-9095.4
        Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                 Main Document    Page 38 of 40



Edvin Amzayan, c/o State of CA                         Edvin Yegiyan, c/o State of CA                           Enterprise Holdings, Inc.
Dept. of Industrial Relations                          Dept. of Industrial Relations                            600 Corporate Park Drive
Labor Commission Office                                Labor Commission Office                                  Saint Louis,MO 63105
455 Golden Gate Ave., 10th Floor                       455 Golden Gate Ave., 10th Floor
San Francisco,CA 94102                                 San Francisco,CA 94102

Fed Ex                                                 First Advantage                                          First Insurance Funding
942 South Shady Grove Road                             1 Concourse Parkway NE                                   450 Skokie Blvd., Ste. 1000
Memphis,TN 38120                                       Suite 200                                                Northbrook,IL 60062-7917
                                                       Atlanta,GA 30328


Fleetwash Inc.                                         Global Results Communications                            Google/G Suite Software
26 Law Drive                                           201 East Sandpointe Avenue                               1600 Amphitheatre Parkway
Fairfield,NJ 7004                                      Suite 650                                                Mountain View,CA 94043
                                                       Santa Ana,CA 92707


GTR Source LLC                                         Halo Branded Solutions                                   Hillair Capital Management LLC
1006 Monmouth Ave                                      1500 Halo Way                                            330 Primrose Road
Lakewood,NJ 8701                                       Sterling,IL 61081                                        Suite 660
                                                                                                                Burlingame,CA 94010



Hop Capital                                            Imran Firoz                                              Indeed, Inc.
323 Sunny Isles Blvd., Suite 501                       c/o Brent Finch                                          6433 Champion Grandview Way
Sunny Isles Beach,FL 33160                             Brent Finch Law                                          Building 1
                                                       27200 Agoura Rd., Ste. 102                               Austin,TX 78750
                                                       Agoura Hills,CA 91301

Influx Capital LLC                                     Internal Revenue Service                                 Jacob Lee DeGough
1049 Helen Avenue                                      Centalized Insolvency Operation                          c/o Glenn Law Firm
Santa Clara,CA 95051                                   PO Box 7346                                              1017 William D. Tate Ave.
                                                       Philadelphia,PA 19101-7346                               Suite 100
                                                                                                                Grapevine,TX 76051

Jassim M. Addal                                        Liquid Web Inc.                                          LiveAgent
c/o Law Office of Arash Alizadeh                       2703 Ena Drive                                           c/o Quality Unit, LLC
7545 Irvine Center Drive                               Lansing,MI 48917                                         616 Corporate Way, Suite 2-3278
Suite 200
Irvine,CA 92618                                                                                                 Valley Cottage,NY 10989

Lockton Companies, LLC                                 Mail Chimp                                               Maria Salgado
Attn: Nate Mundy, COO                                  c/o The Rocket Science Group, LLC                        c/o Nicholas J. Tsakas, Esq.
Lockton Insurance Brokres, LLC                         675 Ponce de Leon Ave. NE                                4267 Marina City Drive
725 S. Figueroa, 35th Floor                            Suite 5000                                               Suite 512
Los Angeles,CA 90017                                   Atlanta,GA 30308                                         Marina Del Rey,CA 90292




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
4847-0689-9095.4
        Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                 Main Document    Page 39 of 40



Marwan Griffin                                         Massinissa Bechout, c/o State of CA                      Minas Sarafian
c/o Aegis Law Firm, PC                                 Dept. of Industrial Relations                            c/o Simonian & Simonian, PLC
9811 Irvine Center Drive                               Labor Commission Office                                  144 N. Glendale Ave., #228
Suite 100                                              455 Golden Gate Ave., 10th Floor                         Glendale,CA 91206
Irvine,CA 92618                                        San Francisco,CA 94102

Mostafa Joharifard                                     NexGen Capital, LLC                                      Office of the Director
1651 E. Edinger Ave.                                   c/o David Neale                                          Department of Motor Vehicles
Suite 100                                              Levene Neale Bender                                      2415 1st Avenue, MS: F101
Santa Ana,CA 92705                                     10250 Constellation Blvd., #1700                         Sacramento,CA 95818-2606
                                                       Los Angeles,CA 90067

Peter Rosenthal Irrevocable Trust                      Pex Cards                                                Premier Business Bank
dated 10/31/2012                                       462 7th Avenue                                           700 S. Flower Street, #2000
3450 N. Verdugo Rd.                                    21st Floor                                               Los Angeles,CA 90017
Glendale,CA 91208                                      New York,NY 10018


Prince Uko, c/o State of CA                            Queen Funding LLC                                        Quickbooks
Dept. of Industrial Relations                          2221 NE 164 ST                                           c/o Intuit Inc.
Labor Commission Office                                North Miami Beach,FL 33160                               2700 Coast Avenue
455 Golden Gate Ave., 10th Floor                                                                                Mountain View,CA 94043
San Francisco,CA 94102

Raef Lawson                                            Rafael Nendel - Flores                                   Ready Refresh
8601 Lincoln Blvd.                                     c/o LeClairRyan                                          4400 S. Kolmar Ave.
Ste. 180-276                                           725 S. Figueroa Street                                   Chicago,IL 60632
Los Angeles,CA 90045                                   Suite 350
                                                       Los Angeles,CA 90017

Ready Refresh (Foothill Location)                      Ring Central                                             Roy Castelanos
4400 S. Kolmar Ave.                                    20 Davis Drive                                           c/o Employees' Legal Advocates, LLP
Chicago,IL 60632                                       Belmont,CA 94002                                         811 Wilshire Blvd.
                                                                                                                Suite 800
                                                                                                                Los Angeles,CA 90017

Sean McNair                                            Southern California Gas Company                          Spectrum Business
c/o Hamed Yazdanpanah & Associates                     PO Box 1626                                              c/o Charter Communications
9454 Wilshire Blvd., 6th Floor                         Monterey Park,CA 91754-8626                              PO Box 790261
Beverly Hills,CA 90212                                                                                          Saint Louis,MO 63179



Steve & Millessa Oberhauser                            SuperVision                                              Swizznet
c/o Sanders Bajwa LLP                                  PO Box 21636                                             6075 California Avenue SW
919 Congress Ave., Suite 750                           Saint Paul,MN 55121                                      Seattle,WA 98136
Austin,TX 78701




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
4847-0689-9095.4
        Case 2:19-bk-14989-WB                    Doc 63 Filed 05/16/19 Entered 05/16/19 22:58:35                                      Desc
                                                 Main Document    Page 40 of 40



T-Mobile/T-Mobile USA Inc.                             Texas Department of Insurance                            The Hertz Corporation
by American InfoSource as agent                        Dividion of Workers' Compensation                        Attn: Casey Rodriguez, Division VP
PO Box 248848                                          7551 Metro Center Drive, Suite 100                       2 Schoephoester Road
Oklahoma City,OK 73124                                 Austin,TX 78744                                          Windsor Locks,CT 6096



UPS                                                    US Securities and Exchange Commissi                      USPS
55 Glenlake Parkway NE                                 Attn: Bankruptcy Counsel                                 475 Lenfant Plaza SW
Atlanta,GA 30328                                       444 S. Flower St., Suite 900                             Washington,DC 20260
                                                       Los Angeles,CA 90071-9591


Verizon                                                WG Fund LLC                                              Amazon Logistics, Inc.
PO Box 489                                             1734 8th Avenue                                          Attn: General Counsel
Newark,NJ 07101-0489                                   Suite PH                                                 410 Terry Avenue North
                                                       Brooklyn,NY 11215                                        Seattle,WA 98109-5210



Deputy General Counsel                                 Kirk Davis                                               Salvador Rivas
The Hertz Corporation                                  c/o Law Offices of Daniel A. Kaplan                      c/o Law Offices of Daniel A. Kaplan
8501 Williams Rd., 2DO40                               555 W. Beech St., Suite 230                              555 W. Beech St., Suite 230
Estero,FL 33928                                        San Diego,CA 92101                                       San Diego,CA 92101



Scoobeez SD, LLC                                       Shane R. Heskin                                          Emil Davtyan
c/o Law Offices of Daniel A. Kaplan                    White and Williams LLP                                   Davtyan Professional Law Corp.
555 W. Beech St., Suite 230                            1650 Market Street                                       21900 Burbank Blvd., Suite 300
San Diego,CA 92101                                     One Liberty Place, Suite 1800                            Woodland Hills,CA 91367
                                                       Philadelphia,PA 19103-7395

Steven M. Spector                                      Graham S.P. Hollis                                       Corporation Service Company,
BUCHALTER, A Professional Corporati                    Graham Hollis APC                                        as Representative
1000 Wilshire Blvd., Suite 1500                        3555 Fifth Avenue, Suite 200                             801 Adlai Stevenson Drive
Los Angeles,CA 90017                                   San Diego,CA 92103                                       Springfield,IL 62703



Garo and Aroussiak Dekirmendjian                       Parkway Commercial Realty                                TACAL Properties LLC
c/o Bulldog Commercial Real Estate                     Attn: Laurence & Patricia Cesander                       c/o Peloton Commercial Real Estate
Attn: John Raudsep, President                          2485 E. Southlake Blvd.                                  PO Box 15039
3634 Woodcliff                                         Southlake,TX 76092                                       San Antonio,TX 78212
Sherman Oaks,CA 91403

Scoobeez Global, Inc.                                  Scoobur LLC
3463 Foothill Blvd.                                    3463 Foothill Blvd.
Glendale,CA 91214                                      Glendale,CA 91214




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
4847-0689-9095.4
